DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cumbo (US-20150240536-A1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cumbo (US-20150240536-A1).

With regards to claim 1, Cumbo discloses a motor-vehicle door latch device (1 Figure 1) comprising: 
a base member (11 Figure 1) fixed to a door (2 Figure 5) and having an entrance groove (C Figure 1) where a striker (8 Figure 1) of a vehicle body (8 Figure 5) enters when the door is (Figure 5); 
a latch (22 Figure 1) rotatably supported on the base member by a first shaft (A Figure 1) to engage with the striker entering in the entrance groove; 
a latch releasing member (30 Figure 1) rotatably supported on the base member by a second shaft (B Figure 1), wherein the latch releasing member keeps the door closed state by engaging with the latch meshing with the striker, and opens the door by rotating in a releasing direction (clockwise, Figure 2) to disengage from the latch [PP 0026]; and 
a stopper (50 Figure 2) rotatably supported on the base member by a third shaft (E Figure 2) to swing from a regular position (Figure 2) to a lock position (Figure 4) against a biasing force of a spring (60 Figure 2, “a spring 60 which pre-loads and normally locates inertia lever 50 in its release position” [PP 0038]), 
wherein due to an action of an inertial force caused by an impact force which is received from a first direction corresponding to a direction (All directions will be described relative to the latch as installed, shown Figure 5. This is consistent with the reference document as printed.) in which the striker enters the entrance groove (from the left), a center of gravity of the stopper vehicle (Figure 1 shows the center of gravity of inertia lever 50 is above axis E) acts in an inward direction of the, and the stopper rotates (Thus an impact from the left will cause the inertia lever 50 to rotate counter-clockwise, towards the interior of the vehicle.) from the regular position (Figure 1) to the lock position (Figure 4) against the biasing force of the spring (35 Figure 4 ONLY – this is a drawing error in the art) in order to prevent the latch releasing member from rotating in the releasing direction (In the lock position of Figure 4, the pin 62 of the inertia lever 50 blocks the rotation of co-rotating levers 43 and 55, which prevents lever 55 from rotating the arm 32 of the latch releasing member 30 in the releasing direction.), and 
wherein the latch releasing member has a center of gravity which is positioned to deviate from a rotation center of the latch releasing member (Figure 1 shows the center of gravity of latch releasing member 30 is below axis B) so that another inertial force caused by another impact force which is received from a second direction opposite the first direction (from the right) acts in an opposite direction to the releasing direction (Thus an impact from the right will impart the latch releasing member 30 a counter-clockwise rotational moment, opposite to the releasing direction.).
Cumbo does not disclose that the base member is fixed to the door by pluralities of bolts.
 However, Cumbo discloses that “supporting body 11 fixed in known manner to door 2” [PP 0022]. Bolts are a well-known fastener in the art. Therefore, it would have been obvious to one of ordinary skill in the art to use bolts to attach the base member to the door.

With regards to claim 2, Cumbo discloses the motor-vehicle door latch device according to claim 1, 
wherein the stopper (50 Figure 4) has a blocking part (62 Figure 4) for blocking a rotation of the latch releasing member (30 Figure 4) in the releasing direction (clockwise) by rotating to the lock position to enter a rotation locus of the latch releasing member. (In the lock position of Figure 4, the pin 62 of the inertia lever 50 blocks the rotation of co-rotating levers 43 and 55, which prevents lever 55 from rotating the arm 32 of the latch releasing member 30 in the releasing direction. Figure 4 shows that in the lock position the stopper 50 enters the rotational path of the latch releasing member 30.)

With regards to claim 3, Cumbo discloses the motor-vehicle door latch device according to claim 1, 
wherein the center of gravity of the latch releasing member is positioned in a third or a fourth quadrant among four quadrants of which the origin point is the rotation center of the latch releasing member (Figure 1 shows the center of gravity of latch releasing member 30 is below axis B. This is consistent with the quadrants as numbered in the instant specification.), and 
wherein a center of gravity of the stopper is positioned in a first or a second quadrant among four quadrants of which the origin point is the rotation center of the stopper. (Figure 1 shows the center of gravity of inertia lever 50 is above axis E. This is consistent with the quadrants as numbered in the instant specification.)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cumbo in view of Takagi (US-8764077-B2).

With regards to claim 4, Cumbo discloses the motor-vehicle door latch device according to claim 1.
Cumbo does not disclose the specified locations of the fixing components.

wherein the base member (90 Figure 4) has pluralities of fixing parts to which the pluralities of bolts are screwed respectively (the three countersunk holes of plate 90), (“the mounting member 90 is a stamped steel plate; by fastening it to the rearward end of the door 2, the door lock device 1 is fixed to the door 2” [Col 7 Line 45]).
wherein the pluralities of fixing parts comprise a first fixing part upper than the entrance groove (the top right hole), and a second (the bottom right hole) and a third (the bottom left hole) fixing parts which are lower than the entrance groove and are respectively arranged on a vehicle exterior side and a vehicle interior side, and 
wherein the rotation center and the blocking part of the stopper are positioned lower than the entrance groove and between the second fixing part and the third fixing part (As these mounting holes are arranged towards the edges of the latch assembly, the internal latch components can be easily arranged between them).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the latch of Cumbo with the fixing component locations of Takagi. One would have been motivated to make this modification in order to increase the stability of the latch. Using a plurality of mounting locations located towards the edges of the latch assembly prevents any internal components from creating a bending moment that could cause noisy rattling or deformation of the latch cover or housing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-9243429-B2: A similar inertial vehicle latch.
US-10024083-B2: A similar inertial vehicle latch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532.  The examiner can normally be reached on Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675